 

EXHIBIT 10.11

 

GLOBALOPTIONS GROUP, INC.
415 Madison Avenue 17th Floor
New York, NY 10017

 

March 31, 2013

 

Harvey W. Schiller, Chairman & CEO
GlobalOptions Group, Inc.
415 Madison Avenue
17th Floor
New York, NY 10017

 

Re:Your Employment Agreement dated January 29, 2004, as assigned by agreement
dated June 27, 2005, and as amended on each of December 19, 2006, August 13,
2009, May 13, 2010, December 14, 2010, December 12, 2011, and March 26, 2012
(collectively the “Agreement,” and capitalized terms used herein without
definitions have the meanings specified in the Agreement)

 

Dear Harvey:

 

This letter is to modify the Agreement, effective as of the date written above.
Accordingly, the following modification is made to the Agreement:

 

1. The parties hereby acknowledge that the current term of your employment was
extended to December 31, 2012, and due to the continued requirements of the
Company for your time as Chairman and Chief Executive Officer, Section 1 of the
Agreement, subject to earlier termination or amendments as contemplated therein,
shall be amended to replace the following sentence “The Company has the option
to continue the Term beyond December 31, 2012 on a month to month basis, under
the same terms and conditions (including Section 9).” with “The Company agrees
to continue your employment as Chairman and Chief Executive Officer until June
30, 2013 with automatic month to month extensions thereafter until written
notice of termination is provided by either party with or without cause and such
written notice shall provide a minimum of thirty (30) day notice period for such
termination (the “Termination Notice”).”

 

2. Section 2(a) shall be amended effective March 31, 2013 by continuing the Base
Salary as “$180,000”. For the sake of clarity, such Base Salary will be paid in
accordance with the Company’s prevailing payroll practices.

 



 



 

 

 

3. Section 2(b) shall be amended and restated as follows as of the date hereof:

 

“(b) In addition to the Base Salary and Benefits, as an inducement for the
Employee to remain in the employ of the Company, the Employee shall be eligible
to receive a fee if the Company enters into an acquisition or merger with an
operating company (a “Sale”) during the term or extension of this Agreement, and
upon the closing of such Sale (the “Closing Date”) the Employee shall receive a
fee equal to $300,000 (“Success Fee”) to be paid in the form of restricted
stock, and the restricted stock shall be the number of shares equal to $300,000
based upon the deal price at Closing Date which will be fully vested and freely
tradeable shares of the Company’s common stock under the Company’s equity plan
on the Closing Date. Notwithstanding the foregoing, in the event that Employee’s
employment is terminated without Cause or Good Reason or as a result of his
death or Disability prior to the end of the term or any extension thereto,
Employee shall receive the Base Salary and Benefits through the end of the term;
provided further that in the event that Employee’s employment is terminated
without Cause or Good Reason or as a result of Employee’s death or Disability
and a Sale is consummated within nine months of the date of termination, the
Employee shall be entitled to the Success Fee, as described above.

 

The equity grant referred to in the first sentence of Section 2(b) in the
amendment dated March 26, 2012 remains outstanding in accordance with its
terms.”

 

4. Section 5 shall be amended as of the date hereof to exclude monthly housing
allowance from Benefits.

  

5. Except as hereby amended, the Agreement and all of its terms and conditions
shall remain in full force and effect and are hereby confirmed and ratified. All
references to the Agreement shall be deemed references to the Agreement as
amended and clarified hereby. This letter amendment shall be governed and
construed under the laws of the State of New York.

 

Please sign below to acknowledge your agreement to and acceptance of this
amendment to the Agreement.

 

  Sincerely,          

/s/ John Oswald

  John Oswald   Chairman – Compensation Committee

 

Agreed to:          

/s/ Harvey Schiller

  Harvey Schiller      

Date: March 31, 2013

 

 

 

 

 